This is an appeal from a judgment of final divorce.
Plaintiff, Fred Brit Prevost, instituted suit against his wife, Edna Prevost, seeking separation from bed and board on the ground of cruel treatment. Sometime after the suit had been filed the plaintiff filed a supplemental and amended petition wherein he asked for judgment of final divorce on the ground of adultery. Upon trial the lower court rendered judgment of final divorce a vinculo matrimonii in favor of the plaintiff. From this judgment the defendant has appealed.
The defendant-appellant filed no brief in support of her appeal. Counsel for the appellant did not appear at the hearing of the appeal. It would appear that the appeal has been abandoned. However, after examining the record, we can see no good reason to disturb the judgment of the lower court.
For the reasons assigned, the judgment is affirmed at the appellant's cost. *Page 354